The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           DETAILED ACTION
Election/Restrictions
Applicant's election, with traverse, of claims 1-9, 12-15, 17-20, and 31-33 in the “Response to Restriction Requirement” filed on 05/11/2022 is acknowledged and entered by the Examiner. 
Applicant’s arguments, in “Applicant Arguments/Remarks Made” with the reply “Response to Election / Restriction Filed” filed on 05/11/2022”,  see “In response to the Restriction Requirement, Applicant elects Species III, including FIGS. 11A-11I, wherein Claims 1-9, 12-15, 17-20 and 31-33 read on Species III, with traverse. Applicant is traversing because Applicant disagrees with the identification of species. Applicant respectfully notes that FIGS. 4-9 and paragraphs [0048] to [0084] of this application do not describe a capacitor forming method. Rather, those figures and paragraphs describe various devices, some of which can be formed using methods described in FIGS. 10A-1OP and FIGS. 11A- 11I. Therefore, Species I cannot be mutually exclusive with Species II and III”, (remarks on page 1) have been fully considered. The examiner has found this to be persuasive. Therefore, the restriction requirement as set forth in the Office action mailed on 03/30/2022 is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
 Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This office action considers claims 1-9, 12-15, 17-20, and 31-33 pending for prosecution.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via a phone call with  Attorney Hee Jin Kwak Reg. No: 74,711 on 05/19/2022.
i. Claims 1, 4, 13, 20, and 33 have been amended. 
ii. Claims 3 and 15 have been cancelled. 
iii. Claim 1 has been amended, and the whole claim after this amendment will read as follows:
1.	(Examiner Amended) A capacitor forming method comprising: 
sequentially forming a first mold layer, a first support material layer, and a second mold layer on a substrate; 
forming a mask pattern on the second mold layer; 
forming a recess in the second mold layer, the first support material layer, and the first mold layer using the mask pattern as a mask; 
forming a lower electrode in the recess; removing the mask pattern by a dry cleaning process; reducing a width of an upper portion of the lower electrode; 
removing the first mold layer; forming a dielectric layer on a surface of the lower electrode; and 
forming an upper electrode on the dielectric layer; 
further comprising removing a portion of the second mold layer, before the reducing of the width of the upper portion of the lower electrode and after the removing of the mask pattern.
iv. Claim 4 has been amended, and the whole claim after this amendment will read as follows:
4.	(Examiner Amended) The capacitor forming method of claim 2, further comprising forming a third mold layer on the first support material layer, after the reducing of the width of the upper portion of the lower electrode and before the forming of the second support material layer.
v. Claim 13 has been amended, and the whole claim after this amendment will read as follows:
13.	(Examiner Amended) A method of fabricating a semiconductor device, the method comprising: 
sequentially forming a first mold layer, a first support material layer, and a second mold layer on a substrate; 
forming a mask pattern on the second mold layer; 
forming a recess in the first mold layer, the first support material layer, and the second mold layer by patterning the first mold layer, the first support material layer, and the second mold layer using the mask pattern as a mask; In re: CHOI et al. Application No.: 16/947,090 
forming a lower electrode in the recess; removing the mask pattern by a dry cleaning process to expose an upper portion of the lower electrode; 
reducing a width of the upper portion of the lower electrode; 
removing the first mold layer; forming a dielectric layer on a surface of the lower electrode; and 
forming an upper electrode on the dielectric layer; 
further comprising removing a portion of the second mold layer, after the removing of the mask pattern and before the reducing of the width of the upper portion of the lower electrode.
vi. Claim 20 has been amended, and the whole claim after this amendment will read as follows:
20.	(Examiner Amended) A method of fabricating a semiconductor device, the method comprising: 
forming a transistor comprising a gate structure and an impurity area on a substrate; 
forming, on the substrate, an interlayer insulating layer that covers the transistor and comprises a contact plug electrically connected to the impurity area; 
sequentially forming a first mold layer, a first support material layer, and a second mold layer on the interlayer insulating layer; forming a mask pattern on the second mold layer; 
forming a recess in the first mold layer, the first support material layer, and the second mold layer using the mask pattern as a mask; 
forming a lower electrode material layer on an upper surface of the mask pattern and in the recess; 
forming a lower electrode by removing a portion of the lower electrode material layer until the upper surface of the mask pattern is exposed; 
removing the mask pattern by a dry cleaning process; 
reducing a width of an upper portion of the lower electrode; removing the first mold layer; 
forming a dielectric layer on a surface of the lower electrode; and 
forming an upper electrode on the dielectric layer; 
further comprising removing a portion of the second mold layer, after the removing of the mask pattern and before the reducing of the width of the upper portion of the lower electrode.
vii. Claim 33 has been amended, and the whole claim after this amendment will read as follows:
33.	(Examiner Amended) The method of claim 13, wherein removing the portion of the second mold layer comprises removing the second mold layer until an upper surface of the first support material layer is exposed, and the upper portion of the lower electrode protrudes above the upper surface of the first support material layer after removing the portion of the second mold layer, and wherein reducing the width of the upper portion of the lower electrode comprises etching a side surface of the upper portion of the lower electrode by performing an isotropic etching process.
In view of the above, this office action considers claims 1-2, 4-9, 12-14, 17-20, and 31-33 pending for prosecution.
Reason for Allowances
Claims 1-2, 4-9, 12-14, 17-20, and 31-33 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: forming a recess in the second mold layer, the first support material layer, and the first mold layer using the mask pattern as a mask; forming a lower electrode in the recess; removing the mask pattern by a dry cleaning process; reducing a width of an upper portion of the lower electrode; removing the first mold layer; forming a dielectric layer on a surface of the lower electrode; and forming an upper electrode on the dielectric layer; further comprising removing a portion of the second mold layer, before the reducing of the width of the upper portion of the lower electrode and after the removing of the mask pattern”, as recited in Claim 1, in combination with the remaining process steps and sequences of the claim.			
Claims 2, 4-9, and 12, are allowed as those inherit the allowable subject matter from claim 1. 	
Regarding Claim 13: this is allowed, because the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “forming a recess in the first mold layer, the first support material layer, and the second mold layer by patterning the first mold layer, the first support material layer, and the second mold layer using the mask pattern as a mask; In re: CHOI et al. Application No.: 16/947,090forming a lower electrode in the recess; removing the mask pattern by a dry cleaning process to expose an upper portion of the lower electrode; reducing a width of the upper portion of the lower electrode; removing the first mold layer; forming a dielectric layer on a surface of the lower electrode; and forming an upper electrode on the dielectric layer; further comprising removing a portion of the second mold layer, after the removing of the mask pattern and before the reducing of the width of the upper portion of the lower electrode”, as recited in Claim 13, in combination with the remaining process steps and sequences of the claim.
Claims 14, 17-19, and 31-33, are allowed as those inherit the allowable subject matter from claim 13.
Regarding Claim 20: this is allowed, because the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “forming a recess in the first mold layer, the first support material layer, and the second mold layer using the mask pattern as a mask; forming a lower electrode material layer on an upper surface of the mask pattern and in the recess; forming a lower electrode by removing a portion of the lower electrode material layer until the upper surface of the mask pattern is exposed; removing the mask pattern by a dry cleaning process; reducing a width of an upper portion of the lower electrode; removing the first mold layer; forming a dielectric layer on a surface of the lower electrode; and forming an upper electrode on the dielectric layer; further comprising removing a portion of the second mold layer, after the removing of the mask pattern and before the reducing of the width of the upper portion of the lower electrode”, as recited in Claim 20, in combination with the remaining process steps and sequences of the claim.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Chang et al. (US 20190081134 A1; hereinafter Chang) 
Kim (US 20180166320 A1; hereinafter Kim)
Kim et al. (US 20170077102 A1; hereinafter Kim ‘102) 
Kim et al. (US 20140120683 A1; hereinafter Kim ‘683) 
Seo (US 20140154863 A1; hereinafter Seo)
Prior Art Chang teaches a method of forming a memory capacitor, and more particularly, to a method of forming a memory capacitor containing a soft etching process ([0001]), wherein (Fig. 1+; [0012+]) providing a substrate, which comprises a plurality of storage node contacts; forming a patterned supporting structure on the substrate, wherein the patterned supporting structure comprises a plurality of openings, each of which corresponding to each of the storage node contacts; forming a bottom electrode layer on the patterned supporting layer, wherein the bottom electrode is conformally formed on the patterned supporting layer and sidewalls and bottom surfaces of the openings, and contacting the storage node contacts; forming a sacrificial layer on the bottom electrode layer, wherein the sacrificial layer is filled into the openings; performing a soft etching process for removing the bottom electrode on the patterned supporting layer and partials of sidewalls of the openings, thereby making atop surface of the bottom electrode layer lower than a top surface of the sacrificial layer and forming a plurality of recesses between the patterned support layer, the sacrificial layer and the bottom electrode; completely removing the sacrificial layer; removing partials of the patterned supporting layer; forming a capacitor dielectric layer on the bottom electrode layer; and forming a top electrode on the capacitor dielectric layer. But, Prior Art Chang does not expressly teach forming a recess in the second mold layer, the first support material layer, and the first mold layer using the mask pattern as a mask; forming a lower electrode in the recess; removing the mask pattern by a dry cleaning process; reducing a width of an upper portion of the lower electrode; removing the first mold layer; forming a dielectric layer on a surface of the lower electrode; and forming an upper electrode on the dielectric layer; further comprising removing a portion of the second mold layer, before the reducing of the width of the upper portion of the lower electrode and after the removing of the mask pattern (claim 1); or forming a recess in the first mold layer, the first support material layer, and the second mold layer by patterning the first mold layer, the first support material layer, and the second mold layer using the mask pattern as a mask; In re: CHOI et al. Application No.: 16/947,090forming a lower electrode in the recess; removing the mask pattern by a dry cleaning process to expose an upper portion of the lower electrode; reducing a width of the upper portion of the lower electrode; removing the first mold layer; forming a dielectric layer on a surface of the lower electrode; and forming an upper electrode on the dielectric layer; further comprising removing a portion of the second mold layer, after the removing of the mask pattern and before the reducing of the width of the upper portion of the lower electrode (claim 13); or forming a recess in the first mold layer, the first support material layer, and the second mold layer using the mask pattern as a mask; forming a lower electrode material layer on an upper surface of the mask pattern and in the recess; forming a lower electrode by removing a portion of the lower electrode material layer until the upper surface of the mask pattern is exposed; removing the mask pattern by a dry cleaning process; reducing a width of an upper portion of the lower electrode; removing the first mold layer; forming a dielectric layer on a surface of the lower electrode; and forming an upper electrode on the dielectric layer; further comprising removing a portion of the second mold layer, after the removing of the mask pattern and before the reducing of the width of the upper portion of the lower electrode (claim 20).
Prior Art Kim teaches a semiconductor device includes: a plurality of lower electrodes arranged on a substrate in a first direction, which is parallel to a main surface of the substrate, and a second direction parallel to the main surface of the substrate and perpendicular to the first direction; and a support structure pattern configured to connect the plurality of lower electrodes to each other to support the plurality of lower electrodes, on the substrate and including a plurality of open portions. The plurality of open portions have shapes extending longer in the second direction than in the first direction, and when viewed from inner sides of the plurality of open portions, the plurality of open portions are convex in the first direction and are concave in the second direction ([Abstract]), wherein (Fig. 1A+; [0019+]) a support structure pattern configured to support a plurality of lower electrodes on a substrate, the support structure pattern including a first support structure pattern and a second support structure pattern with the plurality of lower electrodes therebetween, the first support structure pattern and the second support structure pattern having a plurality of first openings and a plurality of second openings therein, respectively, the plurality of first openings being aligned with the plurality of second openings such that respective ones of the plurality of first openings and respective ones of the plurality of second openings extend in a direction perpendicular to the substrate between four of the plurality of lower electrodes, wherein the first support structure pattern is at a lower level than the second support structure pattern with respect to the substrate, and a cross-section area of each of the plurality of first openings is smaller than a cross-section area of each of the plurality of second openings. But, Prior Art Kim does not expressly teach forming a recess in the second mold layer, the first support material layer, and the first mold layer using the mask pattern as a mask; forming a lower electrode in the recess; removing the mask pattern by a dry cleaning process; reducing a width of an upper portion of the lower electrode; removing the first mold layer; forming a dielectric layer on a surface of the lower electrode; and forming an upper electrode on the dielectric layer; further comprising removing a portion of the second mold layer, before the reducing of the width of the upper portion of the lower electrode and after the removing of the mask pattern (claim 1); or forming a recess in the first mold layer, the first support material layer, and the second mold layer by patterning the first mold layer, the first support material layer, and the second mold layer using the mask pattern as a mask; In re: CHOI et al. Application No.: 16/947,090forming a lower electrode in the recess; removing the mask pattern by a dry cleaning process to expose an upper portion of the lower electrode; reducing a width of the upper portion of the lower electrode; removing the first mold layer; forming a dielectric layer on a surface of the lower electrode; and forming an upper electrode on the dielectric layer; further comprising removing a portion of the second mold layer, after the removing of the mask pattern and before the reducing of the width of the upper portion of the lower electrode (claim 13); or forming a recess in the first mold layer, the first support material layer, and the second mold layer using the mask pattern as a mask; forming a lower electrode material layer on an upper surface of the mask pattern and in the recess; forming a lower electrode by removing a portion of the lower electrode material layer until the upper surface of the mask pattern is exposed; removing the mask pattern by a dry cleaning process; reducing a width of an upper portion of the lower electrode; removing the first mold layer; forming a dielectric layer on a surface of the lower electrode; and forming an upper electrode on the dielectric layer; further comprising removing a portion of the second mold layer, after the removing of the mask pattern and before the reducing of the width of the upper portion of the lower electrode (claim 20).
Prior Art Kim ‘102 teaches a semiconductor device having supporters and a method of manufacturing the same ([0003]), wherein (Fig. 1A+; [0057+]) a plurality of via structures on a substrate; a plurality of storage electrodes on the via structures, each of the storage electrodes including a first portion, a second portion on the first portion, a third portion on the second portion, an upper surface, and at least one sidewall; a first supporter configured to connect first portions of the storage electrodes; a second supporter configured to connect second portions of the storage electrodes; a third supporter configured to connect third portions of the storage electrodes; a capacitor dielectric layer configured to conformally cover an upper surface of the first supporter, a lower surface of the first supporter, an upper surface of the second supporter, a lower surface of the second supporter, an upper surface of the third supporter, a lower surface of the third supporter, at least one upper surface of the storage electrodes, and at least one sidewall of the storage electrodes; and a lower plate electrode on the capacitor dielectric layer, wherein the first support, the second support, and the third support are in direct contact with at least one sidewall of at least one of the storage electrodes, and wherein a portion of the capacitor dielectric layer conformally covering both the upper surface of the third supporter and the upper surfaces of the storage electrodes has a planar profile. But, Prior Art Kim ‘102 does not expressly teach forming a recess in the second mold layer, the first support material layer, and the first mold layer using the mask pattern as a mask; forming a lower electrode in the recess; removing the mask pattern by a dry cleaning process; reducing a width of an upper portion of the lower electrode; removing the first mold layer; forming a dielectric layer on a surface of the lower electrode; and forming an upper electrode on the dielectric layer; further comprising removing a portion of the second mold layer, before the reducing of the width of the upper portion of the lower electrode and after the removing of the mask pattern (claim 1); or forming a recess in the first mold layer, the first support material layer, and the second mold layer by patterning the first mold layer, the first support material layer, and the second mold layer using the mask pattern as a mask; In re: CHOI et al. Application No.: 16/947,090forming a lower electrode in the recess; removing the mask pattern by a dry cleaning process to expose an upper portion of the lower electrode; reducing a width of the upper portion of the lower electrode; removing the first mold layer; forming a dielectric layer on a surface of the lower electrode; and forming an upper electrode on the dielectric layer; further comprising removing a portion of the second mold layer, after the removing of the mask pattern and before the reducing of the width of the upper portion of the lower electrode (claim 13); or forming a recess in the first mold layer, the first support material layer, and the second mold layer using the mask pattern as a mask; forming a lower electrode material layer on an upper surface of the mask pattern and in the recess; forming a lower electrode by removing a portion of the lower electrode material layer until the upper surface of the mask pattern is exposed; removing the mask pattern by a dry cleaning process; reducing a width of an upper portion of the lower electrode; removing the first mold layer; forming a dielectric layer on a surface of the lower electrode; and forming an upper electrode on the dielectric layer; further comprising removing a portion of the second mold layer, after the removing of the mask pattern and before the reducing of the width of the upper portion of the lower electrode (claim 20).
Prior Art Kim ‘683 teaches  a semiconductor device and/or a method of fabricating the same, and in particular, to a capacitor of a semiconductor device and/or a method of fabricating the same ([0003]), wherein (Fig. 1+; [0046+]) sequentially forming a mold structure and a polysilicon pattern over a semiconductor substrate; patterning the mold structure using the polysilicon pattern as an etch mask to form lower electrode holes penetrating the mold structure; forming a protection layer covering a surface of the polysilicon pattern; forming lower electrodes in the lower electrode holes provided with the protection layer; removing the polysilicon pattern and the protection layer to expose upper sidewalls of the lower electrodes; removing the mold structure to expose lower sidewalls of the lower electrodes; and sequentially forming a dielectric and an upper electrode covering the lower electrodes. But, Prior Art Kim ‘683 does not expressly teach forming a recess in the second mold layer, the first support material layer, and the first mold layer using the mask pattern as a mask; forming a lower electrode in the recess; removing the mask pattern by a dry cleaning process; reducing a width of an upper portion of the lower electrode; removing the first mold layer; forming a dielectric layer on a surface of the lower electrode; and forming an upper electrode on the dielectric layer; further comprising removing a portion of the second mold layer, before the reducing of the width of the upper portion of the lower electrode and after the removing of the mask pattern (claim 1); or forming a recess in the first mold layer, the first support material layer, and the second mold layer by patterning the first mold layer, the first support material layer, and the second mold layer using the mask pattern as a mask; In re: CHOI et al. Application No.: 16/947,090forming a lower electrode in the recess; removing the mask pattern by a dry cleaning process to expose an upper portion of the lower electrode; reducing a width of the upper portion of the lower electrode; removing the first mold layer; forming a dielectric layer on a surface of the lower electrode; and forming an upper electrode on the dielectric layer; further comprising removing a portion of the second mold layer, after the removing of the mask pattern and before the reducing of the width of the upper portion of the lower electrode (claim 13); or forming a recess in the first mold layer, the first support material layer, and the second mold layer using the mask pattern as a mask; forming a lower electrode material layer on an upper surface of the mask pattern and in the recess; forming a lower electrode by removing a portion of the lower electrode material layer until the upper surface of the mask pattern is exposed; removing the mask pattern by a dry cleaning process; reducing a width of an upper portion of the lower electrode; removing the first mold layer; forming a dielectric layer on a surface of the lower electrode; and forming an upper electrode on the dielectric layer; further comprising removing a portion of the second mold layer, after the removing of the mask pattern and before the reducing of the width of the upper portion of the lower electrode (claim 20).
Prior Art Seo teaches a method of forming a semiconductor device including a capacitor such as a DRAM ([0003]), wherein (Fig. 1A+; [0024+]) orming a pad of electrically conductive material; forming an etch stop layer of insulating material on the pad; forming a lower molding layer on the etch stop layer; forming an upper molding layer on the lower molding layer, and wherein the upper molding layer has an etch selectivity with respect to the lower molding layer; selectively etching the upper molding layer, the lower molding layer and the etch stop layer to form a hole that exposes the pad; forming a first electrode in the hole after the hole has been extended to expose the pad; after the first electrode is formed, removing the upper molding layer with a first etchant that does not etch the lower molding layer to form a space that exposes a part of a side surface of the first electrode; subsequently removing the lower molding layer with a second etchant of a type different from the first etchant to expand the space such that the expanded space also exposes another part of the side surface of the first electrode; forming a dielectric layer on the exposed parts of the side surface of the first electrode; and forming a second electrode on the dielectric layer. But, Prior Art Seo does not expressly teach forming a recess in the second mold layer, the first support material layer, and the first mold layer using the mask pattern as a mask; forming a lower electrode in the recess; removing the mask pattern by a dry cleaning process; reducing a width of an upper portion of the lower electrode; removing the first mold layer; forming a dielectric layer on a surface of the lower electrode; and forming an upper electrode on the dielectric layer; further comprising removing a portion of the second mold layer, before the reducing of the width of the upper portion of the lower electrode and after the removing of the mask pattern (claim 1); or forming a recess in the first mold layer, the first support material layer, and the second mold layer by patterning the first mold layer, the first support material layer, and the second mold layer using the mask pattern as a mask; In re: CHOI et al. Application No.: 16/947,090forming a lower electrode in the recess; removing the mask pattern by a dry cleaning process to expose an upper portion of the lower electrode; reducing a width of the upper portion of the lower electrode; removing the first mold layer; forming a dielectric layer on a surface of the lower electrode; and forming an upper electrode on the dielectric layer; further comprising removing a portion of the second mold layer, after the removing of the mask pattern and before the reducing of the width of the upper portion of the lower electrode (claim 13); or forming a recess in the first mold layer, the first support material layer, and the second mold layer using the mask pattern as a mask; forming a lower electrode material layer on an upper surface of the mask pattern and in the recess; forming a lower electrode by removing a portion of the lower electrode material layer until the upper surface of the mask pattern is exposed; removing the mask pattern by a dry cleaning process; reducing a width of an upper portion of the lower electrode; removing the first mold layer; forming a dielectric layer on a surface of the lower electrode; and forming an upper electrode on the dielectric layer; further comprising removing a portion of the second mold layer, after the removing of the mask pattern and before the reducing of the width of the upper portion of the lower electrode (claim 20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898